DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 August 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1, 2, and 4 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2016/0007626 in view of Brody as further evidenced by Yokoo US 6,482,456 and Sizer et al. US 7,595,470 as further evidenced by Gustavsson et al. US 5,908,651 as further evidenced by Giese, Shelf-life Testing.
Regarding claims 1, 2, and 4 Choi discloses a method of forming a ready-to-drink coffee product which method comprises contacting a first ground coffee composition with water having a temperature of less than 10 °C (about 10º C which allows for less than 10º C) for at least 16 hours (to about 24 hours) to form a first cold brew concentrate and the first cold brew concentrate is mixed with water to form a mixture.  With respect to said mixing water having a temperature of less than 10 °C to form said mixture, Choi discloses forming said cold brew concentrate with water having a temperature of less than 10º C making it obvious to the ordinarily skilled artisan to continue to use water having a temperature of less than 10º C to form the cold brew mixture (paragraph [0038], [0046]).
Claim 1 differs from Choi in further processing said concentrate to form a filled coffee composition.
Brody discloses that it was well established and common practice in the art to form a filled beverage composition, which after all is what applicant is doing, by heating a beverage mixture to a temperature of less than 100 °C (77º C) (pasteurizer) for less than 1 minute (30 – 60 sec) to form a pre-fill beverage composition, in this case a pre-fill 
Both Yokoo (col. 1, paragraph 1) and Sizer (col. 8, paragraph 3) provide further evidence that it is well known in the art that low acid foods, including coffee, are required to have a pH greater than 4.6 and it is therefore seen that the ready-to-drink product disclosed by Choi in view of Brody would thus have a pH greater than 4.6 which would be microbiologically stable for 12 months.  Yokoo also discloses that the same low acidity, i.e. pH, would be achieved by processing low acid foods, such as coffee, by the use of hot fill processing (col. 2, paragraph 8), that is without retort heating, aseptic processing, or flash heating which is to say it would be expected that the RTD coffee product would be free from Salmonella, Escherichia coli 0157:H7, Listeria monocytogenes, and spores of non-proteolytic and proteolytic strains of Clostridium botulinum.  Since Choi in view of Brody as further evidenced by Yokoo, Sizer, and Gustavsson disclose forming the RTD coffee product as claimed, heating the mixture would include preventing a growth of spoilage organisms in the ready-to-drink coffee product without detrimentally affecting a taste of the ready-to-drink coffee product such that the ready-to-drink coffee product would be free from one or more food additives selected from the group consisting of a preservative, a sweetener, a flavorant, and an acidulant.
Gustavsson provides further evidence with respect to hot fill processing procedures.
Claim 1 now recites the ready-to-drink coffee product to be storable and storing for at least one year without affecting a taste of the ready-to-drink coffee product and storable for at least one year without refrigeration before consumption and after storing, testing the ready-to-drink coffee product outside the cavity to produce a test result that indicates that the ready-to-drink coffee product is free from Salmonella, Escherichia coli 0157:H7, Listeria monocytogenes, and spores of non-proteolytic and proteolytic strains of Clostridium botulinum.  
Again since Choi in view of Brody as further evidenced by Yokoo, Sizer, and Gustavsson disclose forming the RTD coffee product as claimed it would be expected that the ready-to-drink coffee product to be storable for at least one year without 
Regarding testing the RTD coffee product outside the cavity after storage to produce a test result that indicates that said coffee product is free from Salmonella, Escherichia coli 0157:H7, Listeria monocytogenes, and spores of non-proteolytic and proteolytic strains of Clostridium botulinum, Giese discloses that there is a natural need, i.e. a requirement, to conduct such testing (shelf-life testing) to ensure that a product does not exhibit physical, chemical, microbiological, or sensory characteristics that are unacceptable, which is to say harmful, to the consumer and that such testing may be conducted as long as a year or more (page 2) from the product being produced and the ordinarily skilled artisan would obviously perform such testing as a matter of routine good manufacturing practice.  Further, it would obviously be necessary to remove the stored RTD coffee product from any cavity in which said coffee product would have been stored in order to conduct such testing.
Regarding claims 5 and 6, Choi in view of Brody in view of Yokoo and Sizer as further evidenced by Gustavsson and Giese disclose the mixture would be heated to less than 95º C (93º C) and held at said temperature for 30 seconds.  (Brody, Hot-Fill Processing).
Regarding claim 7, Choi in view of Brody in view of Yokoo and Sizer as further evidenced by Gustavsson and Giese disclose the increasing the temperature would include warming said composition to 82.2º C (77 – 93º C) and holding for 30 seconds. (Brody, Hot-Fill Processing).  Further Choi in view of Brody in view of Yokoo and Sizer as further evidenced by Gustavsson and Giese do not disclose the addition of one or more of a sweetener, a preservative, an acidulant, or a flavorant to the pre-fill coffee composition.
Regarding claims 8 and 9, it is not seen that patentability would be predicated on the mix ratio of first ground coffee composition and water that would be commingled together or the ratio of first brew concentrate and water since the particular ratio one would choose to employ would be known the ordinarily skilled artisan to be based on various factors such as balance, bitterness, strength, all of which are also a matter of personal taste.  
Applicant’s attention is further invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
	     This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  

Nevertheless, regarding claims 8 and 9, Choi discloses the ratio of commingling the first ground coffee composition and water in a first ratio would be from 1.5 kg to 2.1 .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20016/0007626 in view of Brody in view of Yokoo US 6,482,456 and Sizer et al. US 7,595,470 as further evidenced by Gustavsson et al. US 5,908,651 as further evidenced by Giese, Shelf-life Testing in view of Hrala (Are Coffee Roast Profiles and Pink Unicorns the Same Thing?).
Regarding claim 10, claim 10 recites a roasting profile which, as is extremely well known to the ordinarily skilled artisan, is how one roasts coffee to a given colour and is the roaster’s expression of his or her vision for a certain coffee.  As disclosed by Hrala it is well established in the art that by alternating certain variables, such as temperature, time, bean temperature, heat supply, and temperature in the chamber (exhaust air temperature) different aromatic and flavour properties of a particular coffee can be highlighted.  That is to say that the particular roasting profile one would choose to employ when “cooking”, i.e. roasting, coffee beans would have been an obvious matter of choice and/or design and/or an obvious matter of personal taste based upon the origin of the beans used and the desired flavour profile one would wish to achieve which the ordinarily skilled artisan would commonly and routinely optimize.  To therefore modify Choi in view of Brody in view of Yokoo and Sizer as further evidenced by Gustavsson and Giese and employ a flavour profile to “cook”, i.e. roast a plurality of 
Applicant’s attention is further invited to In re Levin, 84 USPQ 232 which is recited above in the rejection of claim 7.
Claims 11 – 14 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20016/0007626 in view of Brody in view of Yokoo US 6,482,456 and Sizer et al. US 7,595,470 as further evidenced by Gustavsson et al. US 5,908,651 as further evidenced by Giese, Shelf-life Testing in view of Heijman et al. US 2015/0327567.
Claim 11 is rejected for the same reasons given above in the rejection of claim 1.  
Further regarding claim 11, Choi discloses the method of forming a RTD coffee product would comprise roasting and grinding a first coffee material (paragraph [0038]).  Prior to roasting it is obvious that the first coffee material would have to have been a green coffee material.  With respect to roasting, grinding, brewing, and blending a second coffee material Heijman discloses that it was well known and customary for the ordinarily skilled artisan to roast, grind, brew, and blend (mixture) coffees of different origin types (paragraph [0026]).  Heijman further discloses that blending also would apply to the blending of extracts and concentrates thereof, which is to say that the roasting, grinding, brewing, and blending of first, second, or more green coffee materials is a well known and conventional practice in the art which ordinarily skilled artisans routinely optimize as an obvious matter of choice and/or design as well as an obvious matter of personal taste.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (MPEP § 2144.05 II.).
To therefore modify Choi in view of Brody in view of Yokoo and Sizer as further evidenced by Gustavsson and Giese and roast multiple green coffee material, grind and brew the same, and blend as taught by Heijman would have been an obvious to the ordinarily skilled artisan.
Further regarding claim 11, Choi in view of Brody as further evidenced by Yokoo, Sizer, Gustavsson and Giese disclose sealing and inverting the container (Brody, “Hot Fill Processing”, ln 12 and 13)
Claim 12 is rejected for the same reasons given above in the rejections of clam 2.
Claim 13 is rejected for the same reasons given above in the rejection of claim 5.
Claim 14 is rejected for the same reasons given above in the rejection of claim 7.
Claim 18 is rejected for the same reasons given in the rejections of claims 8 and 9 as well as over the rejections of claim 11 with respect to routine optimization.
Claims 19 and 20 are rejected for the same reasons given above in the rejection of claim 9.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20016/0007626 in view of Brody in view of Yokoo US 6,482,456 and Sizer et al. US 7,595,470 as further evidenced by Gustavsson et al. US 5,908,651 as further evidenced by Giese, Shelf-life Testing in view of Heijman et al. US 2015/0327567 as further evidenced by Margolis et al. US 4,701,333.
Regarding claim 15, it is not seen that patentability would be predicated on the particular mean size of the first and second roasted coffee compositions when ground as this would merely be a matter of routine optimization based on the style of coffee, strength, and taste the ordinarily skilled artisan would wish to achieve as set forth in the rejection of claim 11.  Nevertheless, as further evidenced by Heijman the amount of the extract, i.e. the strength thereof is dependent of several factors, in particular the mean particle size, i.e. the degree of grinding and the desired concentration of the end product (paragraph [0052]) which is to say the mean size of the grind used would have been an obvious matter of choice and/or design to the ordinarily skilled artisan based on the desired concentration, coffee origin, and brewing time.  Margolis provides further evidence that an optimum mean size of coffee beans after grinding would be 1.180 microns (0.6 to 1.5mm when forming a coffee product at reduced (ambient) temperatures (col. 1, paragraph 4 and 5). 
Claims 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20016/0007626 in view of Brody in view of Yokoo US 6,482,456 and Sizer et al. US 7,595,470 as further evidenced by Gustavsson et al. US 5,908,651 as further evidenced by Giese, Shelf-life Testing in view of Heijman et al. US 2015/0327567 in view of Hrala (Are Coffee Roast Profiles and Pink Unicorns the Same Thing?).
Claims 16, and 17, recite roasting profiles which, as is known to the ordinarily skilled artisan is how one roasts coffee to a given colour and are rejected for the same reasons given above in the rejection of claim 10.
Response to Arguments
Applicant's arguments filed 02 August 2021 have been fully and carefully considered but they are not found persuasive.
With respect to applicant’s urging that the prior art does not disclose the required testing it is to be noted that such testing is commonly done and a routine part of Good Manufacturing Practices as further evidenced by Giese, Shelf-life Testing and the ordinarily skilled artisan would routinely conduct such testing to ensure the consumer would be provided with a safe and wholesome product.
Applicant urges that Brody does not disclose the processing of a low acid product.  This urging is not deemed persuasive.  
Here the applicant is urging the reference separately when the rejections have been made over a combination of references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant urges that the prior art does not teach or suggest a ready-to-drink coffee product that would be storable for at least one year without affecting taste and without refrigeration before consumption, which is to say applicant is urging unexpected properties, and that Brody does not disclose the inverting of a container subsequent to processing during preparation of a low-acid food.  These urgings are not found persuasive.
As set forth above in the rejections the prior art taken as a whole has clearly and unequivocally disclosed the claimed method of forming the ready-to-drink coffee product as claimed.  Since the method of forming the ready-to-drink coffee product as claimed has been taught by the prior art it would be expected that said coffee product would exhibit all the properties of said coffee product, that is, it would be storable for at least one year without affecting taste and without refrigeration before consumption.
Further, Brody is disclosing the common industry practice regarding the processing of any hot filled beverage product, which is to invert a filled and sealed container to sterilize the container closure as a routine part of the manufacturing practice.
Applicant continues to further urge that Brody only applies to high acid foods, which is to say that Brody teaches away from using hot fill techniques for low acid foods. Applicant further urges that Yokoo is related to beverages which would contain food additives. These urgings are not deemed persuasive.
Brody was brought to teach the general conditions and procedures of hot fill processing and not the processing of high acid foods as applicant urges. Which is also to say that teaching a way, i.e. a different way, is not seen as teaching away at all from applicant’s method of hot fill processing. It is noted that the applicant is processing a black coffee beverage. Whilst Yokoo may be disclosing the use of a buffer system in beverages Yokoo is also teaching that even without a buffer system black coffee, which is a low acid beverage, can be processed through the use of pasteurization and hot fill without limitation (‘456, col. 2, paragraph 8) which, after all, is what applicant is doing in the method of forming a ready-to-drink coffee product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        14 August 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792